Citation Nr: 0621600	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  01-04 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty for more than 20 years 
until his retirement from service in December 1962.  The 
appellant is the widow of the veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

The Board notes that a hearing before a Veterans Law Judge 
was scheduled in April 2003 in accordance with the 
appellant's request.  She did not report for that hearing, 
nor did she request that it be rescheduled in a timely 
fashion.  Therefore, her request for a hearing is considered 
withdrawn.

By rating action in April 2003, the RO denied a claim for 
service connection for a kidney disability with bladder 
outlet obstruction for accrued benefit purposes.  Also in 
April 2003, the RO informed the appellant of this decision 
and of her appellate rights.  Since the appellant has not 
expressed disagreement with the denial of the claim, this 
issue is not currently in appellate status before the Board.

The Board remanded this claim in July 2003 to comply with the 
duty to notify and assist provisions of 38 U.S.C.A. § 5103(a) 
and (b).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.






REMAND

After a thorough review of the claims folder, the Board finds 
that no waiver of agency of original jurisdiction (AOJ) 
consideration was received by the Board pertaining to new 
evidence submitted.

Subsequent to the March 2005 Supplemental Statement of the 
Case, in December 2005, the Board requested an independent 
medical examination (IME) to determine the likelihood that 
the veteran's alleged in-service microwave exposure was the 
cause of his fatal hematological disorder.  In March 2006, 
the Board received the response to the IME request.  In April 
2006, the Board issued a letter to the appellant requesting 
that she indicate if she wished to proceed with her appeal, 
if she had additional evidence to submit or whether she 
waived her right to have her case remanded to the Agency of 
Original Jurisdiction (AOJ).  The Board notes that the 
appellant did not submit a waiver of AOJ consideration, and 
therefore, this claim must be remanded.  See 38 C.F.R. 
§ 20.1304 (2005) (Rule 1304), as amended by 69 Fed. Reg. 53, 
807 (Sept. 3, 2004); 38 C.F.R. § 19.37(b) (2005).

Under the circumstances described above, additional 
development of these claims must be accomplished.  
Accordingly, this case is REMANDED for the following:

The Appeals Management Center (AMC)/RO 
must readjudicate the appellant's claim, 
to include the findings of the 
independent medical examination.  In the 
event that the claim is not resolved to 
the satisfaction of the appellant, she 
should be furnished a Supplemental 
Statement of the Case regarding service 
connection for the cause of the 
veteran's death and DIC benefits that 
includes all additional applicable laws 
and regulations, and the reason for the 
decision.  The appellant must be given 
the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


